Title: Wilhem & Jan Willink and Nicolaas & Jacob Staphorst to John Adams, 23 May 1786
From: Van Staphorst, Jacob,Van Staphorst, Nicholas,Willink, Wilhem,Willink, Jan
To: Adams, John


          
            
              Sir.
            
            

              Amsterdam

               23d. May 1786
            
          

          We have the honor of your Excellency’s favor of l9th Instant, with a letter of the Honble Commissioners of the Treasury Board, conveying a Remittance of £144,000…, as
              Mr. Morris is used to convey always a letter of advice
            with his drafts, we pray you will look among your papers for it, as Messrs. Willinks want the Same.
          We know of the endeavours bestowed to make Newyork concurr with the
            other States to grant to Congress the Impost, We are fully convinced that the Strength
            and wealth of the united States will yearly increase under a wise Government &
            raise it’s credit equal to any European power, when our people will think them Selves
            happy to lend to your Country Millions by Millions.
          We have the honor to be most respectfully / Sir / Your Excellency’s
            Most Humble / and Obedient Servants

          
            
              Wilhem & Jan Willink
            
          
          
            
              Nico. & Jacob van
                Staphorst
            
          
        